SUPREME COURT OF MISSOURI
                                        en banc

PAUL L. PASTERNAK,                        )
                                          )
       Appellant,                         )
                                          )
vs.                                       )      No. SC94488
                                          )
DENISE M. PASTERNAK,                      )
                                          )
       Respondent.                        )


      APPEAL FROM THE CIRCUIT COURT OF ST. FRANCOIS COUNTY
                Honorable Shawn Ragan McCarver, Judge

                             Opinion issued August 18, 2015

       Paul Pasternak (Father) appeals the trial court’s judgment (1) approving relocation

by Denise Pasternak (Mother) and (2) modifying custody from joint legal and physical

custody to joint physical custody, but giving Mother sole legal custody of the couple’s

two children. This Court rejects Father’s contention that the trial court’s determination of

both issues was not supported by substantial evidence. Substantial evidence supported

the trial court’s approval of Mother’s relocation and finding that the relocation was

sought in good faith. This included evidence that Mother lost her teaching job and found

a new job that would require her to move about 56 miles away, that she had identified a

good school for the children in the new area, and that the children were familiar with that

area and would have a support network there as Mother’s family lived nearby.
         Substantial evidence also supported the trial court’s finding that relocation was in

the best interests of the children. This Court rejects Father’s argument that the trial court

judgment should be reversed because the fact that the children will be 56 miles farther

away means that his contact with them will be reduced. It can be in a child’s best

interests to relocate with a parent to a different community when the trial court

determines it is in the child’s best interests to continue to live with that particular parent

even though that parent’s circumstances require the parent to move. Missouri law makes

only lack of good faith a determinative factor in deciding whether to allow relocation.

Section 452.375.2 1 directs the trial court to weigh a variety of other factors, including

frequency of contact, in determining whether relocation is in a child’s best interests.

Here, the trial court approved a parenting plan that continued to allow the children

substantial time with Father, who retained joint physical custody, and the record provides

substantial evidence to support the trial court’s determination that relocation was proper

based on the statutory factors.

         The record also contains substantial evidence supporting a change from joint to

sole legal custody in Mother based on the evidence that Mother and Father’s relationship

was so contentious that they could not effectively function, communicate, or make joint

decisions regarding the children, and that Father’s negative conduct had a deleterious

impact on the children. Affirmed.

I.       STATEMENT OF FACTS AND PROCEDURAL HISTORY

         Father was a teacher at the North County School District in Farmington, Missouri.

1
    All statutory citations are to RSMo 2000 unless otherwise indicated.
Mother was a tenured teacher at the Central R-III School District in that same city.

Mother and Father dissolved their marriage in September 2011.           The judgment of

dissolution granted Mother and Father joint legal and joint physical custody of their two

minor children: A.J.P., male, aged 6 at the time of the dissolution, and A.P.P., male, aged

3 at the time of the dissolution. The children’s primary residence was with Mother,

although Father retained the marital home. Both residences were in Farmington. Father

had care of the children each week from Wednesday evening until Thursday morning and

every other weekend from Friday evening until Monday morning. Mother and Father

shared holidays and divided the summer equally, with each parent receiving alternate

weeks. Father also received seven days to use at any time so long as he provided certain

notice to Mother. In general, Mother attended to the children’s appointments, illnesses,

and other needs, while Father was the “activities” parent, being highly involved in the

children’s recreational and extracurricular activities, especially during the summer.

Father, but not Mother, was Catholic, and Father arranged for A.J.P. to receive religious

training in Catholicism on Wednesday evenings. A.J.P. completed this religious training

after the dissolution.

       Mother and Father experienced serious difficulties exercising their joint legal and

physical custody of the children. A particular conflict between the parents revolved

around A.J.P.’s diagnosis of attention deficit hyperactivity disorder (ADHD). Mother

supported A.J.P. regularly taking the prescription drug Adderall for his ADHD as

directed by his physician. Father did not agree with A.J.P’s diagnosis and refused to

administer the drug to A.J.P., even after a second opinion confirmed the diagnosis. Only


                                            3
after a third opinion confirmed the diagnosis did Father reluctantly begin administering

the medication during the week, but he continued to refuse to administer it on weekends,

contending that a physician stated that it was up to the parents as to whether they

administered the medication on weekends. Father also told A.J.P. to inform Mother that

A.J.P. would not take the medication and that the medication could cause him to die.

Father’s statements became a source of great stress to A.J.P, not only because of fear of

death but also because Mother and Father gave conflicting instructions with regard to the

medication.

       In addition, Mother and Father engaged in near-constant arguments and other

inappropriate behavior regarding other issues, including, but not limited to:

       (1)    Father and Mother, but more so Father, disparaging the other parent in the
              presence of the children;
       (2)    Father disparaging Mother’s significant other to the children, resulting in
              the children making an inappropriate remark to Mother’s significant other;
       (3)    Father and Mother getting in petty arguments over minor violations of
              exchange times;
       (4)    Father and Mother, but more so Father, giving conflicting instructions to
              the children’s daycare provider;
       (5)    Mother refusing to allow Father’s relatives to pick up the children for lunch
              or when Father might have been late due to work commitments;
       (6)    Father and Mother disagreeing over whether the children should continue to
              go to catechism classes in Father’s religion or go to Mother’s new church;
       (7)    Father and Mother, but more so Father, creating embarrassing situations in
              public places in the presence of children;
       (8)    Father and Mother involving police in exchanges that should not require the
              police if the parents were cooperative;
       (9)    Mother setting and arranging appointments without consulting Father,
              although somewhat necessitated by Father’s failure to cooperate;
       (10)   Father discussing “alleged inappropriate behavior” of Mother in front of the
              children;
       (11)   Mother engaging in manipulative behavior in an attempt to assert possible
              sexual abuse by Father, no proof of which was ever offered;



                                             4
       (12)    Mother failing to send the children to summer school for all scheduled
               days; and
       (13)    Mother changing child care providers without consultation with Father.

       Mother moved to modify the dissolution judgment, requesting that she be given

sole legal and physical custody. Mother highlighted the disagreements between the

parties and emphasized Father’s resistance to administering A.J.P.’s prescribed

medication.    Father requested that the dissolution judgment remain unchanged and,

during discovery, asked whether Mother intended to relocate the children’s residence.

       Mother initially stated that she had no intention of relocating. While the motion to

modify was pending, however, Mother learned that her teaching contract would not be

renewed as a result of work difficulties she began having around the time of the

dissolution.   She, therefore, resigned and began applying for teaching jobs at other

schools in Farmington as well as in other cities in southeast Missouri, including Avery,

Bloomfield, Clearwater, Doniphan, Fredericktown, Greenville, Poplar Bluff, and Ste.

Genevieve.     Mother accepted a position in Greenville with a salary approximately

$14,000 less than her salary had been in Farmington. Because of that decrease in salary,

Mother believed that she could not afford housing in Farmington or gas for the commute

from Farmington. Mother, therefore, planned to live in Silva, which is near Greenville

and which is where Mother’s parents and other family members live. Silva is 56 miles

away from Farmington.

       Because she would need to move for her job, in May 2013, while the custody

motion was pending, Mother gave Father notice of her intent to relocate the children from

Farmington to Silva, as required by section 452.377. Father filed a petition to prohibit


                                            5
relocation and a counter-motion to modify, requesting sole legal and physical custody.

Father argued that Mother’s proposed relocation would prevent him from maintaining an

active role in the children’s lives. Mother responded that she was relocating because she

lost her job in Farmington and that the children would benefit from being away from

Mother and Father’s negative relationship and by being closer to her family in Silva.

         Mother’s proposed relocation and the parties’ respective motions to modify

proceeded to a bench trial. First, the trial court approved Mother’s proposed relocation,

finding that Mother’s proposal was made in good faith and that relocation was in the best

interests of the children. Second, with “relocation being allowed by the [trial court] as

well as all of the other facts of this case,” the trial court modified legal custody of the

children from joint legal custody to sole legal custody in favor of Mother. The trial court

concluded that Mother and Father should continue to share joint physical custody of the

children. 2 The trial court prepared a modified parenting plan that it found was in the best

interests of the children. That plan gave Father 143 overnight visits, including primary

physical custody in the summer months, but no longer provided for Wednesday night

visitation as distance made that impractical.       Father appealed, arguing that the trial

court’s holdings as to both issues were not supported by substantial evidence. Following

an opinion by the court of appeals, this Court granted transfer. Mo. Const. art. V, § 10.

II.      STANDARD OF REVIEW

         This Court will affirm the circuit court’s judgment unless there is no substantial

evidence to support it, it is against the weight of the evidence, or it erroneously declares

2
    Mother also filed a motion for contempt, which the trial court overruled.

                                               6
or applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). “Substantial

evidence is evidence that, if believed, has some probative force on each fact that is

necessary to sustain the circuit court’s judgment.” Ivie v. Smith, 439 S.W.3d 189, 199

(Mo. banc 2014). “To prevail on [a] substantial-evidence challenge, [the appellant] must

demonstrate that there is no evidence in the record tending to prove a fact that is

necessary to sustain the circuit court’s judgment as a matter of law.” Id. at 200. When

reviewing whether the circuit court’s judgment is supported by substantial evidence, this

Court views “the evidence in the light most favorable to the circuit court’s judgment and

defer[s] to the circuit court’s credibility determinations.” Id. This Court “accept[s] as

true the evidence and inferences … favorable to the trial court’s decree and disregard[s]

all contrary evidence.” Id., quoting Zweig v. Metro. St. Louis Sewer Dist., 412 S.W.3d
223, 231 (Mo. banc 2013).

III.   SUBSTANTIAL EVIDENCE SUPPORTS THE TRIAL COURT’S JUDGMENT

       A.     Trial Court’s Decision to Approve Relocation Was Supported by
              Substantial Evidence

       Father argues that the trial court’s decision to approve relocation was not

supported by substantial evidence.     This Court disagrees.     Section 452.377 governs

relocation. Section 452.377.1 states: “For purposes of this section and section 452.375,

‘relocate’ or ‘relocation’ means a change in the principal residence of a child for a period

of ninety days or more, but does not include a temporary absence from the principal

residence.” Section 452.377.9 states: “The party seeking to relocate shall have the

burden of proving that the proposed relocation is made in good faith and is in the best



                                             7
interest of the child.” (Emphasis added.) “Sections 452.377 and 452.375 … are part of a

single statutory scheme and must be read together.” Abernathy v. Meier, 45 S.W.3d 917,

924 (Mo. App. 2001). A relocation analysis, therefore, requires that where, as here, the

principal residence is changed for a period of 90 days or more, the trial court must

determine whether the proposed relocation (1) is made in good faith and (2) is in the best

interest of the children.

                      1. Good Faith Determination

       Section 452.377 does not define “good faith,” but it “references the relocating

parent’s motivation or purpose for relocating. In that regard, our appellate courts have

essentially defined [good faith] as the relocating parent’s motive or purpose for relocating

being something other than to disrupt or deprive the non-relocating parent of contact with

the children.” Swisher v. Swisher, 124 S.W.3d 477, 481 (Mo. App. 2003). Father argues

that the trial court’s determination that Mother’s request for relocation was made in good

faith was not supported by substantial evidence. This Court disagrees.

       Mother presented evidence that she resigned from her job in Farmington when she

received notice that her contract was not going to be renewed. That nonrenewal was

based on her continued inattention to her work during the period just before, during, and

after the dissolution action, despite numerous warnings.       While Father claimed that

Mother deliberately performed deficiently in her job to give herself an excuse to relocate,

Mother denied that she wanted to lose her job and testified that, but for the loss of her

job, she would not have applied for permission to relocate. She also testified that, even

after she lost her job, she applied for another job in Farmington itself as well as for jobs


                                             8
in nine different school districts; only some of these jobs would have required relocation.

The Greenville position was the closer of the two positions that showed an interest and it

was located near other family, so she and the children would have a support network.

She, therefore, accepted the position. 3   Because the new job resulted in a significant

salary decrease, however, she did not think she could afford the cost of commuting from

Farmington, and, therefore, applied for permission to relocate.

       Based on this evidence, the trial court said it was “not convinced that Mother

intentionally lost her employment or intentionally took a substantial pay cut to arrange a

move closer to her significant other or her own parents.” It concluded:

       Under the circumstances, given the inability of the parents to effectively
       communicate, the loss of employment, and the other circumstances of this
       case, the Court does not believe Mother’s request to relocate to the same
       area where her parents live is made for any bad motive. The Court,
       therefore, finds that Mother’s request to relocate is made in good faith.

       Father asks this Court to hold that the trial court’s holding that the relocation was

made in good faith was not based on substantial evidence. In support, he points to

contrary evidence he presented that he believes shows that Mother is not credible, that

she fabricated the need for the move by purposely losing her job, and that this conduct

shows that Mother’s real motive for relocation was to remove Father from the children’s

day-to-day lives.

3
 One of the other districts to which Mother applied was Potosi. Potosi had no posted
openings at the time of Mother’s application, however, and when she was offered the
Greenville position she accepted it. Potosi later called Mother to offer her an interview,
but as that did not occur until after she had accepted the Greenville position, and as she
would have to pay a penalty to withdraw from Greenville after acceptance and she had no
way of knowing whether the Potosi position would result in a job, Mother did not follow
up on the possible Potosi position.

                                             9
      Father’s argument that the existence of this contrary evidence requires reversal is

inconsistent with this Court’s standard of review. In considering whether there was

substantial evidence to support a trial court’s judgment, this Court disregards contrary

evidence and instead considers only the evidence supporting the judgment, including the

reasonable inferences from that evidence, in deciding whether the judgment was

supported by substantial evidence. Ivie, 439 S.W.3d at 200. 4 The trial court was free to

and did reject Father’s arguments regarding Mother’s credibility and motivation.      This

Court will not second-guess those determinations. Id.; Zweig, 412 S.W.3d at 231; Sch.

Dist. of Kansas City v. State, 317 S.W.3d 599, 604 (Mo. banc 2010); Watson v. Mense,

298 S.W.3d 521, 525-26 (Mo. banc 2009).

                    2. Best Interests Determination

      Father alternatively argues that the trial court’s approval of the relocation was not

supported by substantial evidence because the best interests of the children would be

served by maintaining more frequent contact with both parents. But this argument would

mean that relocation would seldom be approved as, by its nature, relocation farther from


4
  In his brief, several of Father’s points combined the argument that the trial court’s
judgment was not supported by substantial evidence with an argument that the trial
court’s judgment was against the weight of the evidence. In Ivie, this Court specifically
reaffirmed that whether a judgment is against the weight of the evidence is a separate
question from whether it is supported by substantial evidence, and that both arguments
may not be combined in a single point because they rely on inconsistent premises: the
argument that a judgment is against the weight of the evidence presupposes that there was
substantial evidence but it was outweighed. 439 S.W.3d at 199, n.11. At oral argument,
counsel for Father, noting this holding in Ivie, specifically stated that Father would
proceed solely on the argument that the judgment was not supported by substantial
evidence. Counsel specifically waived any claim that the judgment was against the
weight of the evidence.

                                           10
the other parent often will lead to less frequent contact. Yet Missouri law does not make

reduced frequency of custody of the nonrelocating parent a bar to relocation. To the

contrary, section 452.377.9 makes “good faith” and “the best interest of the child”

dispositive factors. It can be in a child’s best interest to relocate with a parent to a

different community when the trial court determines it is in the child’s best interest to

continue to live with that particular parent even though that parent’s circumstances

require the parent to move. Of course, adequate contact is required, but what is adequate

is not measured by whether the contact after relocation will match that prior to relocation.

Rather, section 452.377.10(1) states that if relocation is permitted: “The court shall order

contact with the nonrelocating party including custody or visitation and telephone access

sufficient to assure that the child has frequent, continuing and meaningful contact with

the nonrelocating party unless the child’s best interest warrants[ ] otherwise.”

       The trial court did determine that Father would have frequent, continuing and

meaningful contact with the children after relocation. The trial court ordered that, during

the school year, Father would have visitation at such times as the parties mutually agree

and, starting on the first, third, fourth, and fifth Fridays of the month, from Friday

evening until Sunday evening. The trial court ordered that, during the summer, Father

would have custody of the children at all times except for certain weekends and a seven-

day consecutive block. The parents would share holidays. In total, Father has 143

overnight visits, approximately 39 percent of all nights in the year.

       The trial court further undertook a multifaceted inquiry applying the definition of

“best interests of the child” in section 452.375.2 in determining whether the proposed


                                             11
relocation is in a child’s best interest. Although section 452.375.2 does not expressly

govern the best interests inquiry in relocation determinations, it is proper for a trial court

to consider the factors articulated in section 452.375.2 because those factors are equally

relevant to the best interests inquiry in section 452.377. In this case, the trial court set out

in detail how it used the factors in section 452.375.2, governing the best interests

determination in child custody cases, to determine the children’s’ best interests. Section

452.375.2 provides that a court shall consider all relevant factors in making that

determination, including:

               (1) The wishes of the child’s parents as to custody and the proposed
       parenting plan submitted by both parties;
              (2) The needs of the child for a frequent, continuing and meaningful
       relationship with both parents and the ability and willingness of parents to
       actively perform their functions as mother and father for the needs of the
       child;
              (3) The interaction and interrelationship of the child with parents,
       siblings, and any other person who may significantly affect the child's best
       interests;
              (4) Which parent is more likely to allow the child frequent,
       continuing and meaningful contact with the other parent;
              (5) The child’s adjustment to the child's home, school, and
       community;
              (6) The mental and physical health of all individuals involved,
       including any history of abuse of any individuals involved. If the court
       finds that a pattern of domestic violence as defined in section 455.010 has
       occurred, and, if the court also finds that awarding custody to the abusive
       parent is in the best interest of the child, then the court shall enter written
       findings of fact and conclusions of law. Custody and visitation rights shall
       be ordered in a manner that best protects the child and any other child or
       children for whom the parent has custodial or visitation rights, and the
       parent or other family or household member who is the victim of domestic
       violence from any further harm;
              (7) The intention of either parent to relocate the principal residence
       of the child; and
              (8) The wishes of a child as to the child’s custodian. The fact that a
       parent sends his or her child or children to a home school, as defined in


                                              12
       section 167.031, shall not be the sole factor that a court considers in
       determining custody of such child or children.

       The trial court carefully examined each of the above factors and concluded that

relocation was in the best interests of the children. This conclusion was supported by

substantial evidence. The trial court found in regard to the first factor – the wishes of the

parents and the proposed parenting plans – that Mother’s proposed parenting plan would

preserve the existing division of labor, with Mother continuing her role in attending to the

children’s appointments, illnesses, and other needs, while Father would continue his role

as the “activities” parent. Father’s proposed parenting plan, in contrast, would have

flipped the division of labor and would have, as the trial court explained, deprived “the

children of their Father for summer baseball and other activities” – activities that the

children “very much enjoy” sharing with Father. The trial court also found that the new

school district would “not significantly deprive the children of a decent education.”

       As to the second factor – the needs of the children for a frequent, continuing and

meaningful relationship with both parents and the ability and willingness of parents to

actively perform their functions as mother and father for the needs of the children – the

record included evidence that the children were already familiar with the Greenville/Silva

area, which the trial court found would decrease any stress resulting from the move. The

trial court also found the presence of family near Greenville would assist Mother in

taking care of the children after the move. The trial court also explained that the denial of

relocation would cause stress for the children because the children were already familiar

with Mother’s weekday routine but were only familiar with Father’s weekend routine, not



                                             13
his school routine.

       The trial court also noted Mother and Father’s near continual episodes of

inappropriate behavior, detailed above, and explained:

       [E]ach parent has an extreme dislike for, or distrust of, the other parent.
       One problem with this is that both parents seem unwilling or unable to
       conduct themselves in an appropriate manner in the presence of the
       children. An atmosphere of distrust permeates nearly every dealing,
       whether it relates to visitation times, exchange times, picking up the
       children from the day care provider, and even the simple filling out of
       forms at a physician’s office. Mother and Father each related incident after
       incident of arguments and other inappropriate conduct occurring in the
       presence of the children.

Mother and Father’s behavior led the trial court to conclude that the second factor

weighed in favor of relocation because:

       Neither parent is capable of actively performing their functions as Mother
       and Father for the needs of the children, if those functions involve any
       dealings whatsoever with the other parent. It is clear that while each parent
       needs time with the children, relocation to allow Mother to be further from
       day-to-day dealings with Father will undoubtedly, in combination with
       other changes to the Parenting Plan, reduce stress on the children and be in
       their best interests.

       The trial court also found that the third factor – the interaction and

interrelationship of the children with parents, siblings, and any other person who may

significantly affect the child’s best interest – did not work against relocation. As noted,

the new location was near other family. For the fourth factor – which parent is more

likely to allow the child frequent, continuing and meaningful contact with the other

parent – the trial court concluded that, while both parents engaged in inappropriate

conduct and extremely disliked one another, Father was more at fault. It also explained

that Father’s positive influence in his activities with the children, especially during the


                                            14
summer, would continue with the relocation because relocation would:

      [F]acilitate each parent’s strong suits with the children. Disallowing
      relocation will frustrate the division of labor, so to speak, established
      naturally by the actions of the parents, and will deprive the children of their
      excellent and undoubtedly memorable experiences with Father in the
      summer as Mother would be the “summer” parent if relocation is denied.

      For the fifth factor – the children’s adjustment to the child’s home, school, and

community – the trial court found that the Greenville/Silva area would not be unfamiliar

to the children because they had visited Mother’s parents there on many weekends and

they already have friends in the area. For the sixth factor – the mental and physical

health of all individuals involved, including any history of abuse of any individuals

involved – the evidence included Father’s difficult attitude toward A.J.P.’s ADHD

diagnosis. The trial court stated: “Father did not initially administer the medication, but

later began administering the medication … Father is still somewhat in denial that [his

child] could have ADHD, and the Court notes that Father still gives the medicine only

reluctantly.” The trial court concluded that “Mother is more likely to administer the

ADHD medicine.” For the seventh factor – the intention of either parent to relocate the

principal residence of the child – the trial court noted Mother’s intent to relocate the

children’s principal residence to the Greenville/Silva area and her living arrangements in

Silva – a house with a yard.

       Taking all of this evidence 5 into account, the trial court determined that relocation

was in the best interests of the children. That conclusion was supported by substantial

5
  For the eighth factor, the trial court simply stated: “Neither parent intends to home
school either child as defined by Section 167.031, RSMo. Neither child testified. Both
children love both parents.”

                                             15
evidence.

         B.     Substantial Evidence Supported Modification of Legal Custody

         This Court also rejects Father’s contention that the trial court’s decision to modify

legal custody of the children from joint to sole legal custody in favor of Mother was not

supported by substantial evidence. Section 452.410.1 states in pertinent part:

         … the court shall not modify a prior custody decree unless ... it finds, upon
         the basis of facts that have arisen since the prior decree or that were
         unknown to the court at the time of the prior decree, that a change has
         occurred in the circumstances of the child or his custodian and that the
         modification is necessary to serve the best interests of the child.

         The trial court’s decision to modify custody from joint legal custody to sole legal

custody of the children in favor of Mother was supported by substantial evidence.

“Under joint legal custody, the parents share the decision-making regarding the health,

education and welfare of the child.” Leone v. Leone, 917 S.W.2d 608, 614 (Mo. App.

1996). “[T]he parents’ ability to communicate and cooperate is crucial in considering

whether joint legal custody is proper.” Mehler v. Martin, 440 S.W.3d 529, 536 (Mo. App.

2014).

         Here, both Mother and Father presented evidence showing that they were not able

to share in decisionmaking and could not function, communicate, or make decisions

regarding issues involving the children. In particular, Father degraded Mother and her

significant other to the children and Father displayed an unresponsive and difficult

attitude toward A.J.P.’s ADHD diagnosis, creating a problematic joint-parenting

situation. This included Father telling A.J.P. to inform Mother that A.J.P. would not take

the medication and that the medication could cause him to die. In considering the


                                              16
evidence, the trial court explained that, while “much of Mother’s conduct toward Father

… is not what any casual observer would call proper parenting techniques,” sole legal

custody should be granted to Mother because her “dealings with Father are so unpleasant

that it is unreasonable for Mother to be expected to jointly parent the children with

Father” and because she had “a proven track record of acting in the best interests of the

children without incidents of demeaning the other parent or any significant others to the

children.”

       By contrast, the trial court found, Father’s misconduct had:

       [O]ften been in front of or in the presence of the children and … had a
       pattern of conduct which demeans Mother to the children. In addition,
       Mother has tried to act in concert with Father with respect to appointments,
       medication and so forth, but Father has often not acted upon Mother’s
       request for input and the Court notes that even after both a second and third
       opinion related to [his child’s] ADHD, Father does not accept the diagnosis
       and only gives the medicine prescribed by the physician reluctantly.

       This evidence showed a significant breakdown in communication and cooperation

such that Mother and Father were unable to jointly parent the children. “If the parents are

unable to make shared decisions concerning the welfare of the children, joint custody is

not in the best interests of the children.” Mehler, 440 S.W.3d at 536. The record contains

substantial evidence supporting the trial court’s determination that Mother and Father

were unable to make shared decisions, particularly when it came to A.J.P.’s ADHD.

Again, the fact that Father believes that his contrary evidence was more credible and

should have been accepted 6 is irrelevant because this Court disregards contrary evidence


6
 Father cites his contrary testimony of Mother making appointments with physicians
without consulting Father or a disagreement as to whether A.P.P. should have gone to the

                                            17
and instead considers only whether the trial court’s decision, considering all inferences in

its favor, was supported by substantial evidence. Ivie, 439 S.W.3d at 200.

IV.    CONCLUSION

       The judgment of the trial court is affirmed.




                                                 _________________________________
                                                   LAURA DENVIR STITH, JUDGE


All concur.




hospital after getting hurt in a baseball game. Father also notes his concern that his
younger child will not be able to go to religion classes on Wednesday evenings in
Farmington after the move, and, therefore, will not have a shared common experience
with the older child. But the order approving relocation requires that Mother bring the
child to comparable religion classes in her new location, and the trial court was free to
believe or disbelieve Father’s evidence and to give it such weight as the trial court
thought proper.

                                            18